Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                          Response to Amendment
The amendment filed on January 28, 2022 is acknowledged. Claims 1, 7-8 and 14 are amended. Claims 2, 13, 15 and 20 are cancelled. Claims 1, 3-12, 14 and 16-19 are currently pending.

Allowable Subject Matter
Claims 1, 3-12, 14 and 16-19 are allowable over prior art of record, respectively.

Reasons for Allowance
Claims 1, 3-12, 14 and 16-19 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on January 28, 2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “a second antenna configured to transmit and receive 5GHz Wi-Fi primary signals and 2.4GHz Wi-Fi primary signals, wherein the communication module further supports 2.4GHz Wi- Fi; and a fifth multiplexer comprising at least two multiplex input terminals and a multiplex output terminal, wherein a first multiplex input terminal of the fifth multiplexer is configured to transmit and receive 5GHz Wi-Fi primary signals, a second multiplex input terminal of the fifth multiplexer is configured to transmit and receive 2.4GHz Wi-Fi primary 
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-12 and 16-19 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brunel et al. (US 2018/0323947 A1) discloses a method of wireless communication.  The method includes generating a radio frequency signal using a transmitter of a radio frequency communication system, transmitting the radio frequency signal over a communication link, and in response to a decrease in a signal-to-noise ratio of the communication link, controlling a resource block allocation of the RF signal to an inner resource block allocation and boosting a power of the radio frequency transmit signal (See Figs. 11A-11B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413